Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 16 February 2021 has been entered.  Claims 1-20 remain pending in the application. Applicant’s amendments to the claims have overcome each and every §112 rejection previously applied in the Final Office Action dated 16 November 2020. 

Response to Arguments
Applicant's arguments filed 16 February 2021 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-7, 9-11, and 13-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Konrardy et al (US Patent 10,086,782).
Regarding claim 1, Konrardy discloses a method of implementing vehicle automatic inspection and repair, comprising: (abstract)
obtaining, by a vehicle controller, vehicle self-inspection data, (C35 L1-26)
controlling, by the vehicle controller, a vehicle to drive and stop at an inspection and repair position in response to determining the vehicle malfunctions according to the vehicle self-inspection data; (C40 L38-40; C41 L27-33)
sending, by the vehicle controller, of the vehicle that has stopped at the inspection and repair position, vehicle diagnostic information to an inspection and repair apparatus arranged at the inspection and repair position; and determining, by the inspection and repair apparatus, a corresponding repair advice according to the vehicle diagnostic information, and sending, by the inspection and repair apparatus, the repair advice to the vehicle controller, (Fig 5; C41 L41-42; C44 L5-7)
wherein, when the repair advice includes one of: a repair is needed or the repair is not needed; and driving the vehicle for repair, in case that the repaid advice is that the repair is needed, to a position different from the inspection and repair position. (C42 L62-67; C43 L1-6; Konrardy discloses determining a vehicle unusual condition (C35 L19-20) moving a vehicle out of the flow of traffic for further assessment (i.e. into an inspection and repair position C41L27-33, 41-42) and when the further assessment determines the vehicle should be repaired autonomously navigating the vehicle to a repair facility (C42 L64 - C43 L 6))

Regarding claim 2, Konrardy further discloses wherein determining, by the inspection and repair apparatus, the corresponding repair advice according to the vehicle diagnostic information, comprises any of:
obtaining, by the inspection and repair apparatus, the corresponding repair advice from a prestored corresponding relationship between vehicle diagnostic information and repair advices according to the vehicle diagnostic information; sending, by the inspection and repair apparatus, the vehicle diagnostic information to a server remotely, and receiving the repair advice corresponding to the vehicle diagnostic information from the server; or, displaying, by the inspection and repair apparatus, an advice request including the vehicle diagnostic information on a repair interface, and generating the repair advice corresponding to the vehicle diagnostic information according to a reply for the advice request on the repair interface. (Fig 5; C12 L48-67; C13 L1-35; C38 L54-65; C41 L41-42; C44 L5-7; C67 L38-65)

Regarding claim 4, Konrardy futher discloses wherein obtaining, by the vehicle controller, the vehicle self-inspection data, comprises: obtaining or receiving, by the vehicle controller, monitoring data from a vehicle self-inspection system. (C35 L1-26)

Regarding claim 5, Konrardy further discloses wherein controlling the vehicle to drive and stop at the inspection and repair position, comprises: planning, by the vehicle controller, a route from a current position to the selected inspection and repair position through a map software or navigation software installed in the vehicle controller; and 

Regarding claim 6, Konrardy discloses a system of implementing vehicle automatic inspection and repair, comprising: (abstract)
a vehicle controller configured to: obtain vehicle self-inspection data, (C35 L1-26)
control a vehicle to drive and stop at an inspection and repair position in response to determining the vehicle malfunctions according to the vehicle self-inspection data, and (C40 L38-40; C41 L27-33)
send vehicle diagnostic information of the vehicle at the inspection and repair position to an inspection and repair apparatus arranged at the inspection and repair position; and the inspection and repair apparatus configured to determine a corresponding repair advice according to the vehicle diagnostic information, and send the repair advice to the vehicle controller, (Fig 5; C41 L41-42; C44 L5-7) 
wherein, when the repair advice includes one of. a repair is needed or the repair is not needed; and the vehicle controller is further configure to drive the vehicle for repair, in case that the repaid advice is that the repair is needed, to a position different from the inspection and repair position. (C42 L62-67; C43 L1-6; Konrardy discloses determining a vehicle unusual condition (C35 L19-20) moving a vehicle out of the flow of traffic for further assessment (i.e. into an inspection and repair position C41L27-33, 41-42) and when the further assessment determines the vehicle should be repaired autonomously navigating the vehicle to a repair facility (C42 L64 - C43 L 6))

Regarding claim 7, Konrardy further discloses wherein the inspection and repair apparatus is configured to determine the corresponding repair advice according to the vehicle diagnostic information, which comprises any of:
the inspection and repair apparatus is configured to obtain the corresponding repair advice from a prestored corresponding relationship between vehicle diagnostic information and repair advices according to the vehicle diagnostic information; the inspection and repair apparatus is configured to send the vehicle diagnostic information to a server remotely, and receive the repair advice corresponding to the vehicle diagnostic information from the server; or, the inspection and repair apparatus is configured to display an advice request including the vehicle diagnostic information on a repair interface, and generate the repair advice corresponding to the vehicle diagnostic information according to a reply for the advice request on the repair interface. (Fig 5; C12 L48-67; C13 L1-35; C38 L54-65; C41 L41-42; C44 L5-7; C67 L38-65)

Regarding claim 9, Konrardy further discloses wherein the vehicle controller is configured to obtain the vehicle self-inspection data, which comprises: the vehicle controller is configured to obtain or receive monitoring data from a vehicle self- inspection system. (C35 L1-26)

Regarding claim 10, Konrardy further discloses wherein the vehicle controller is configured to control the vehicle to drive and stop at the inspection and repair position, which comprises: the vehicle controller is configured to plan a route from a current position to the selected inspection and repair position through a map software or 

Regarding claim 11, Konrardy discloses a vehicle controller, comprising: (abstract)
a communication unit configured to receive and send information; and (C35 L1-26)
a control unit configured to: obtain vehicle self-inspection data, control a vehicle to drive and stop at a preset inspection and repair position in response to determining the vehicle malfunctions according to the vehicle self-inspection data, send, by the communication unit, vehicle diagnostic information to an inspection and repair apparatus arranged at the preset inspection and repair position when the vehicle is at the preset inspection and repair position, receive, from the inspection and repair apparatus, a repair advice, (Fig 5; C41 L41-42; C44 L5-7)
wherein, when the repair advice includes one of: a repair is needed or the repair is not needed; and driving the vehicle for repair, in case that the repaid advice is that the repair is needed, to a position different from the inspection and repair position. (C42 L62-67; C43 L1-6; Konrardy discloses determining a vehicle unusual condition (C35 L19-20) moving a vehicle out of the flow of traffic for further assessment (i.e. into an inspection and repair position C41L27-33, 41-42) and when the further assessment determines the vehicle should be repaired autonomously navigating the vehicle to a repair facility (C42 L64 - C43 L 6))

Regarding claim 13, Konrardy further discloses wherein the control unit is configured to obtain the vehicle self-inspection data, which comprises: the control unit is configured to obtain or receive monitoring data from a vehicle self- inspection system. (C35 L1-26)

Regarding claim 14, Konrardy further discloses wherein the control unit is configured to control the vehicle to drive and stop at the preset inspection and repair position, which comprises: the control unit is configured to plan a route from a current position to the preset inspection and repair position through a map software or navigation software installed in the vehicle controller, and control the vehicle to drive along the route and stop at the preset inspection and repair position. (C41L27-42)

Regarding claim 15, Konrardy discloses An inspection and repair apparatus arranged at a preset inspection and repair position, comprising: (abstract)
a communication unit configured to receive and send information; and an inspection and repair unit configured to: receive, by the communication unit, vehicle diagnostic information from a vehicle controller of a vehicle stopped at the preset inspection and repair position, (C35 L1-26; C40 L38-40; C41 L27-33)
determine a corresponding repair advice according to the vehicle diagnostic information, send the repair advice to the vehicle controller, (Fig 5; C41 L41-42; C44 L5-7)
wherein, when the repair advice includes one of: a repair is needed or the repair is not needed; and drive the vehicle for repair, in case that the repaid advice is that the 

Regarding claim 16, Konrardy further discloses wherein the inspection and repair unit is configured to determine the corresponding repair advice according to the vehicle diagnostic information, which comprises any of:
the inspection and repair unit is configured to obtain the corresponding repair advice from a prestored corresponding relationship between vehicle diagnostic information and repair advices according to the vehicle diagnostic information; the inspection and repair unit is configured to send the vehicle diagnostic information to a server remotely, and receive the repair advice corresponding to the vehicle diagnostic information from the server; or, the inspection and repair unit is configured to display an advice request including the vehicle diagnostic information on a repair interface, and generate the repair advice corresponding to the vehicle diagnostic information according to a reply for the advice request on the repair interface. (Fig 5; C12 L48-67; C13 L1-35; C38 L54-65; C41 L41-42; C44 L5-7)

Regarding claim 17, Konrardy further discloses wherein determining, by the inspection and repair apparatus, the corresponding repair advice according to the 

Regarding claim 18, Konrardy further discloses wherein determining, by the inspection and repair apparatus, the corresponding repair advice according to the vehicle diagnostic information comprises displaying, by the inspection and repair apparatus, an advice request including the vehicle diagnostic information on a repair interface, and generating the repair advice corresponding to the vehicle diagnostic information according to a reply for the advice request on the repair interface. (C67 L38-65)

Regarding claim 19, Konrardy further discloses wherein determining, by the inspection and repair apparatus, the corresponding repair advice according to the vehicle diagnostic information comprises sending, by the inspection and repair apparatus, the vehicle diagnostic information to a server remotely, and receiving the repair advice corresponding to the vehicle diagnostic information from the server. (Fig 5; C44 L1-7)

Regarding claim 20, Konrardy further discloses wherein obtaining, by the vehicle controller, the vehicle self-inspection data, comprises: the vehicle controller 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 3, 8, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Konrardy as applied to claims 1, 6, and 11 above, and further in view of Zagajac et al (US Patent Publication 2016/0163130).
Regarding claim 3, Zagajac teaches obtaining, by the vehicle controller, the vehicle diagnostic information from an on-board diagnostic system through a Controller Area Network bus, and sending the vehicle diagnostic information to the inspection and repair apparatus.  (¶17)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Konrardy with obtaining, by the vehicle controller, the vehicle diagnostic information from an on-board diagnostic system through a Controller Area Network bus, and sending the vehicle diagnostic information to the inspection and repair apparatus as taught by Zagajac because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Regarding claim 8, Zagajac teaches the vehicle controller obtains the vehicle diagnostic information from an on-board diagnostic system through a Controller Area Network bus, and sends the vehicle diagnostic information to the inspection and repair apparatus. (¶17)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Konrardy with the vehicle controller obtains the vehicle diagnostic information from an on-board diagnostic system through a Controller Area Network bus, and sends the vehicle diagnostic information to the inspection and repair apparatus as taught by Zagajac because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Regarding claim 12, Zagajac teaches the control unit obtains the vehicle diagnostic information from an on-board diagnostic system through a Controller Area Network bus, and sends, by the communication unit, the vehicle diagnostic information to the inspection and repair apparatus. (¶17)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Dolgov with the control unit obtains the vehicle diagnostic information from an on-board diagnostic system through a Controller Area Network bus, and sends, by the communication unit, the vehicle diagnostic information to the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN D HUTCHINSON whose telephone number is (571)272-8413.  The examiner can normally be reached on 7-5 Mon-Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 



/ALAN D HUTCHINSON/Primary Examiner, Art Unit 3669